Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114. including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 7 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor of carrying out his invention. 

 	Claims 1, 3-11, 13-26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant fails to sufficiently point out or describe a starting CCE location for the relevant group subset. 
 	The specification of this application under examination does not contain subjectmatter to implement limitations, as cited in the following claims.
a starting CCE location for the relevant group subset" 	Also, it is not apparent how "a starting CCE location for the relevant group subset” is determined. 
 	Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations asclaimed. 
 	
Specification Objection 
 	The disclosure is objected to because of the following informalities: Examiner hasreviewed the specification of this application under examination and could not findsupport for the additional limitations as claimed "a starting CCE location for the relevant group subset”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1, 3-11, 13-26 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, recites "a starting CCE location for the relevant group subset” is not clear what this is in reference to. Also, the description of the present application fails to provide a clear 

Claims 3-11, 13-26 are rejected for similar reasons as stated for claim 1. 
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 1, 3-11, 13-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff US 20090154607 in view of Motorola – Search space Definition for L1/L2 Control Channels (3GPP TSG RAN#50, Athens Greece 20-24 August, 2007 pg. 1-11) NPL, (hereinafter as Motorola)


receiving, by a user equipment, a downlink subframe (Lindoff: fig. 3-5 [0024, 0027]);
determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) (Lindoff: fig. 5, unit 62 [0027, 0029-0030, 0035-0036], fig. 6-7, fig. 8, unit 102-106, fig. 9, unit 110-116 [0050-0056]);
determining, based on an identifier of the user equipment, (1) that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user (Lindoff: fig. 5, unit 60 [0031-0033, 0035-0036] fig. 6-7, fig. 8, unit 104-106, fig. 9, unit 110-116 [0050-0056]) and (2) a starting CCE location for the relevant group subset (Kindoff: [0007, 0034] fig. 1, 6 - For example, in at least one embodiment, "message format" may be understood as the combination of a DCI format, a CCE aggregation level, and a CCE starting position); and 
decoding the downlink control channels in the relevant group subset based, at least in part, on the determination that the at least one group subset of downlink control channels is the relevant group subset (Lindoff: fig. 5, unit 60-62 [0031-0032, 0035-0036] fig. 6-7, fig. 8, unit 106, fig. 9, unit 110-116 [0050-0056]) 
Lindoff merely discloses a plurality of physical downlink control channels (PDCCH) (see. Lindoff: [0034, 0050-0056])
Motorola further teaches a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group Motorola: pg. 1, “Introduction”,  40 PDCCH ……),
Motorola further teaches determining, based on an identifier of the user equipment, that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user (Motorola: pg. 1, par, 2, pg. 6 – UID modulo S/2 based on e.g., C-RNTI) in order to assign to appropriate uplink and down link search spaces by using unique UE ID where UE ID could be the C-RNTI (pg. 1, par, 1-2, 6).
Thus, it would have been obvious to one ordinary skill in the art to add the above recited limitation into Lindoff’s invention in order to assign to appropriate uplink and down link search spaces by using unique UE ID where UE ID could be the C-RNTI (pg. 1, par, 1-2, 6), as taught by Motorola.

3. The method as claimed in claim 1, wherein the plurality of group subsets of downlink control channels are mapped to a number of control channel elements (CCEs) (Lindoff: [0006-0007, 0013, 0016, 0034, 0041, 0050-0056]).

4. The method as claimed in claim 3, further comprising determining the number of CCEs mapped to the plurality of group subsets of downlink control channels (Lindoff: fig. 6-7 [0050-0056]). 

5. The method as claimed in claim 4, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined number of CCEs mapped to the plurality of group subsets of downlink 

6. The method as claimed in claim 3, further comprising determining that the determined number of CCEs mapped to the plurality of group subsets of downlink control channels is above a threshold value (Lindoff: fig. 5, unit 62 [0030, 0050-0056]). 

7. The method as claimed in claim 6, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determination that the determined number of CCEs mapped to the plurality of group subsets of downlink control channels is above the threshold value (Lindoff: fig. 5, unit 62 [0030, 0050-0056]).

8. The method as claimed in claim 3, wherein the number of CCEs is associated with an aggregation level (Lindoff: fig. 6 [0034, 0050-0056]).

9. The method as claimed in claim 8, further comprising determining the aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034]). 

10. The method as claimed in claim 9, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034, 0050-0056]).
Motorola: pg. 1-pg. 6).

22.  The method as claimed in claim 1, wherein the number of user equipments in a limited group that decodes the group subset is one (Motorola: pg. 1-pg. 6).

25. The method as claimed in claim 1, Muller further teaches wherein the identifier of the user equipment is a Radio Network Temporary Identifier (RNTI) (Motorola: pg. 1, par, 2 – UID modulo S/2 based on e.g., C-RNTI) 

Regarding claims 11, 13-20, 23-24, 26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 3-10, 21-22, 25 where the difference used is an “apparatus” with a processor and a memory (Lindoff: fig. 5-6) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-11, 13-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff US 20090154607 in view of Nishio US 20150023292

1. A method comprising: 
receiving, by a user equipment, a downlink subframe (Lindoff: fig. 3-5 [0024, 0027]);
determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) (Lindoff: fig. 5, unit 62 [0027, 0029-0030, 0035-0036], fig. 6-7, fig. 8, unit 102-106, fig. 9, unit 110-116 [0050-0056]);
determining, based on an identifier of the user equipment, (1) that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user (Lindoff: fig. 5, unit 60 [0031-0033, 0035-0036] fig. 6-7, fig. 8, unit 104-106, fig. 9, unit 110-116 [0050-0056]) and (2) a starting CCE location for the relevant group subset (Kindoff: [0007, 0034] fig. 1, 6 - For example, in at least one embodiment, "message format" may be understood as the combination of a DCI format, a CCE aggregation level, and a CCE starting position); and 
decoding the downlink control channels in the relevant group subset based, at least in part, on the determination that the at least one group subset of downlink control channels is the relevant group subset (Lindoff: fig. 5, unit 60-62 [0031-0032, 0035-0036] fig. 6-7, fig. 8, unit 106, fig. 9, unit 110-116 [0050-0056]) 
Lindoff merely discloses a plurality of physical downlink control channels (PDCCH) (see. Lindoff: [0034, 0050-0056])
Nishio further teaches a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) (Nishio: fig. 3-5, 14, 18, [0004-0006, 0076-0082, 0162]),
Nishio further teaches determining, based on an identifier of the user equipment, that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user (fig. 3-5, 14, 18, [0004-0006, 0162] - the mobile stations decode CCEs to which PDCCHs may be mapped, and perform CRC detection after descrambling the CRC bits by the mobile station ID numbers of those mobile stations) in order to performs demodulation, decoding and blind detection of PDCCHs using the definition of search spaces based on the CCE aggregation sizes [0082].
Thus, it would have been obvious to one ordinary skill in the art to add the above recited limitation into Lindoff’s invention in order to performs demodulation, decoding and blind 

3. The method as claimed in claim 1, wherein the plurality of group subsets of downlink control channels are mapped to a number of control channel elements (CCEs) (Lindoff: [0006-0007, 0013, 0016, 0034, 0041, 0050-0056]).

4. The method as claimed in claim 3, further comprising determining the number of CCEs mapped to the plurality of group subsets of downlink control channels (Lindoff: fig. 6-7 [0050-0056]). 
5. The method as claimed in claim 4, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined number of CCEs mapped to the plurality of group subsets of downlink control channels (Lindoff: fig. 5, unit 60 [0031-0033, 0035-0036] fig. 6-7, fig. 8, unit 104-106, fig. 9, unit 110-116 [0050-0056]).

6. The method as claimed in claim 3, further comprising determining that the determined number of CCEs mapped to the plurality of group subsets of downlink control channels is above a threshold value (Lindoff: fig. 5, unit 62 [0030, 0050-0056]). 

7. The method as claimed in claim 6, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determination that the determined number of CCEs mapped to the plurality of group 

8. The method as claimed in claim 3, wherein the number of CCEs is associated with an aggregation level (Lindoff: fig. 6 [0034, 0050-0056]).

9. The method as claimed in claim 8, further comprising determining the aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034]). 

10. The method as claimed in claim 9, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034, 0050-0056]).

21. The method as claimed in claim 1, further comprising: determining that the received downlink subframe includes (1) a common subset of physical downlink control channels (PDCCH); and decoding (1) the common subset and (2) the downlink control channels in the relevant group subset (Nishio: fig. 3-5, 14, 18, [0004-0006, 0162]).

22.  The method as claimed in claim 1, wherein the number of user equipments in a limited group that decodes the group subset is one (Nishio: fig. 3-5, 14, 18, [0004-0006, 0162]).

Claim 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff US 20090154607 in view of Nishio US 20150023292 further in view of Muller US 20100248750 

25. The method as claimed in claim 1, Muller further teaches wherein the identifier of the user equipment is a Radio Network Temporary Identifier (RNTI) ([0006, 0029]) in order to make the user equipment reads the corresponding paging message(s) on the DL-SCH in the data part of the sub frame [0029]
Thus, it would have been obvious to one ordinary skill in the art to add the above recited limitation into Lindoff’s invention in order to make the user equipment reads the corresponding paging message(s) on the DL-SCH in the data part of the sub frame [0029], as taught by Muller.

Regarding claims 11, 13-20, 23-24, 26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 3-10, where the difference used is an “apparatus” with a processor and a memory (Lindoff: fig. 5-6) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 3-11, 13-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff US 20090154607 in view of Muller US 20100248750 

1. A method comprising: 
receiving, by a user equipment, a downlink subframe (Lindoff: fig. 3-5 [0024, 0027]);
determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) (Lindoff: fig. 5, unit 62 [0027, 0029-0030, 0035-0036], fig. 6-7, fig. 8, unit 102-106, fig. 9, unit 110-116 [0050-0056]);
determining, based on an identifier of the user equipment, (1) that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for Lindoff: fig. 5, unit 60 [0031-0033, 0035-0036] fig. 6-7, fig. 8, unit 104-106, fig. 9, unit 110-116 [0050-0056]) and (2) a starting CCE location for the relevant group subset (Kindoff: [0007, 0034] fig. 1, 6 - For example, in at least one embodiment, "message format" may be understood as the combination of a DCI format, a CCE aggregation level, and a CCE starting position); and 
decoding the downlink control channels in the relevant group subset based, at least in part, on the determination that the at least one group subset of downlink control channels is the relevant group subset (Lindoff: fig. 5, unit 60-62 [0031-0032, 0035-0036] fig. 6-7, fig. 8, unit 106, fig. 9, unit 110-116 [0050-0056]) 
Lindoff merely discloses a plurality of physical downlink control channels (PDCCH) (see. Lindoff: [0034, 0050-0056])
Muller further teaches a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) (Muller: fig. 4, [0029, 0036]),
Muller further teaches determining, based on an identifier of the user equipment, that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user (Muller: fig. 4, [0029, 0036]) in order to performs demodulation, decoding and blind detection of PDCCHs using the definition of search spaces based on the CCE aggregation sizes [0036].
Thus, it would have been obvious to one ordinary skill in the art to add the above recited limitation into Lindoff’s invention in order to make the user equipment reads the corresponding paging message(s) on the DL-SCH in the data part of the sub frame [0029], as taught by Muller.



4. The method as claimed in claim 3, further comprising determining the number of CCEs mapped to the plurality of group subsets of downlink control channels (Lindoff: fig. 6-7 [0050-0056]). 
5. The method as claimed in claim 4, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined number of CCEs mapped to the plurality of group subsets of downlink control channels (Lindoff: fig. 5, unit 60 [0031-0033, 0035-0036] fig. 6-7, fig. 8, unit 104-106, fig. 9, unit 110-116 [0050-0056]).

6. The method as claimed in claim 3, further comprising determining that the determined number of CCEs mapped to the plurality of group subsets of downlink control channels is above a threshold value (Lindoff: fig. 5, unit 62 [0030, 0050-0056]). 

7. The method as claimed in claim 6, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determination that the determined number of CCEs mapped to the plurality of group subsets of downlink control channels is above the threshold value (Lindoff: fig. 5, unit 62 [0030, 0050-0056]).



9. The method as claimed in claim 8, further comprising determining the aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034]). 

10. The method as claimed in claim 9, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034, 0050-0056]).

21. The method as claimed in claim 1, further comprising: determining that the received downlink subframe includes (1) a common subset of physical downlink control channels (PDCCH); and decoding (1) the common subset and (2) the downlink control channels in the relevant group subset (Muller: fig. 4 [0029, 0036]).

22.  The method as claimed in claim 1, wherein the number of user equipments in a limited group that decodes the group subset is one (Muller: fig. 4 [0029, 0036]).

25. The method as claimed in claim 1, wherein the identifier of the user equipment is a Radio Network Temporary Identifier (RNTI) (Muller: [0006, 0029, 0036]).
 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 3-11, 13-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff US 20090154607 in view of Chun US 20100027488 

1. A method comprising: 
Lindoff: fig. 3-5 [0024, 0027]);
determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) (Lindoff: fig. 5, unit 62 [0027, 0029-0030, 0035-0036], fig. 6-7, fig. 8, unit 102-106, fig. 9, unit 110-116 [0050-0056]);
determining, based on an identifier of the user equipment, (1) that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user (Lindoff: fig. 5, unit 60 [0031-0033, 0035-0036] fig. 6-7, fig. 8, unit 104-106, fig. 9, unit 110-116 [0050-0056]) and (2) a starting CCE location for the relevant group subset (Kindoff: [0007, 0034] fig. 1, 6 - For example, in at least one embodiment, "message format" may be understood as the combination of a DCI format, a CCE aggregation level, and a CCE starting position); and 
decoding the downlink control channels in the relevant group subset based, at least in part, on the determination that the at least one group subset of downlink control channels is the relevant group subset (Lindoff: fig. 5, unit 60-62 [0031-0032, 0035-0036] fig. 6-7, fig. 8, unit 106, fig. 9, unit 110-116 [0050-0056]) 
Lindoff merely discloses a plurality of physical downlink control channels (PDCCH) (see. Lindoff: [0034, 0050-0056])
Chun further teaches a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) (Chun: fig. 8-9, [0041-0052]),
Chun further teaches determining, based on an identifier of the user equipment, that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user (Chun: fig. 8-9, [0041-0052]) in order to make the user equipment to use radio resources based on combination of locations where its identifier has been found [0050].
Thus, it would have been obvious to one ordinary skill in the art to add the above recited limitation into Lindoff’s invention in order to make the user equipment to use radio resources based on combination of locations where its identifier has been found [0050], as taught by Chun.

3. The method as claimed in claim 1, wherein the plurality of group subsets of downlink control channels are mapped to a number of control channel elements (CCEs) (Lindoff: [0006-0007, 0013, 0016, 0034, 0041, 0050-0056]).

4. The method as claimed in claim 3, further comprising determining the number of CCEs mapped to the plurality of group subsets of downlink control channels (Lindoff: fig. 6-7 [0050-0056]). 
5. The method as claimed in claim 4, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined number of CCEs mapped to the plurality of group subsets of downlink control channels (Lindoff: fig. 5, unit 60 [0031-0033, 0035-0036] fig. 6-7, fig. 8, unit 104-106, fig. 9, unit 110-116 [0050-0056]).



7. The method as claimed in claim 6, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determination that the determined number of CCEs mapped to the plurality of group subsets of downlink control channels is above the threshold value (Lindoff: fig. 5, unit 62 [0030, 0050-0056]).

8. The method as claimed in claim 3, wherein the number of CCEs is associated with an aggregation level (Lindoff: fig. 6 [0034, 0050-0056]).

9. The method as claimed in claim 8, further comprising determining the aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034]). 

10. The method as claimed in claim 9, wherein the determination that the received downlink subframe includes a plurality of group subsets of downlink control channels is based, at least in part, on the determined aggregation level associated with the number of CCEs (Lindoff: fig. 6 [0034, 0050-0056]).

21. The method as claimed in claim 1, further comprising: determining that the received downlink subframe includes (1) a common subset of physical downlink control channels 

22.  The method as claimed in claim 1, wherein the number of user equipments in a limited group that decodes the group subset is one (Chun: fig. 7-9 [0050-0052]).

Claim 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff US 20090154607 in view of Nishio US 20150023292 further in view of Chun US 20100027488

25. The method as claimed in claim 1, Muller further teaches wherein the identifier of the user equipment is a Radio Network Temporary Identifier (RNTI) ([0006, 0029]) in order to make the user equipment reads the corresponding paging message(s) on the DL-SCH in the data part of the sub frame [0029]
Thus, it would have been obvious to one ordinary skill in the art to add the above recited limitation into Lindoff’s invention in order to make the user equipment reads the corresponding paging message(s) on the DL-SCH in the data part of the sub frame [0029], as taught by Muller.
 
Regarding claims 11, 13-20, 23-24, 26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 3-10, where the difference used is an “apparatus” with a processor and a memory (Lindoff: fig. 5-6) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the .
Response to Arguments
           Applicant's arguments filed on 01/22/21 have been fully considered but they are not persuasive.  
Applicant Argument:
          Prior art(s) failed to teach or suggest plurality of PDCCH and determining, based on an identifier of the user equipment, a starting CCE location for the relevant group subset…

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0007, 0034] fig. 1, 6) of Lindoff, for example, in at least one embodiment, "message format" may be understood as the combination of a DCI format, a CCE aggregation level, and a CCE starting position (herein considered same as the a starting CCE location for the relevant group subset).
In addition, the Examiner would like to draw attention to (fig. 3-5, 14, 18, [0004-0006, 0162]) of Nishio, for example: the base station transmits control information for notifying resource allocation results for downlink data and uplink data, to mobile stations. This control information is transmitted to the mobile stations using downlink control channels such as PDCCHs (Physical Downlink Control CHannels). Each PDCCH occupies one or a plurality of The base station generates PDCCHs per mobile station, allocates CCEs to be occupied by the PDCCHs according to the number of CCEs required for control information, maps the control information on the physical resources associated with the allocated CCEs, and transmits the results…. a base station allocates a plurality of mobile stations to one subframe and therefore transmits a plurality of PDCCHs at the same time. In this case, the base station transmits control information including CRC bits scrambled by the mobile station ID numbers of the destination, so that the destination mobile station of each PDCCH can be identified. Further, the mobile stations decode CCEs to which PDCCHs may be mapped, and perform CRC detection after descrambling the CRC bits by the mobile station ID numbers of those mobile stations. Thus, mobile stations detect the PDCCHs for those mobile stations by performing blind decoding of a plurality of PDCCHs included in a received signal (herein it’s considered same as determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) and determining, based on an identifier of the user equipment, that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user).
Thus, for the above reason, the prior art meet the claim limitation.

Applicant Argument:
          The prior art(s) failed to teach or suggest plurality of PDCCH and determining, based on an identifier of the user equipment, Prior art(s) failed to teach or suggest plurality of PDCCH and determining, based on an identifier of the user equipment, a starting CCE location for the relevant group subset….

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0007, 0034] fig. 1, 6) of Lindoff, for example, in at least one embodiment, "message format" may be understood as the combination of a DCI format, a CCE aggregation level, and a CCE starting position (herein considered same as the a starting CCE location for the relevant group subset).
In addition, the Examiner would like to draw attention to (fig. 4, [0029-0036]) of Muller, for example; a UE in sleep mode (UE asleep) wakes up 401/YES to receive the sub frame corresponding to the paging occasion. In such sub frames the UE first receives and decodes the PDCCHs 402 within the control part of the sub frame. If no decoded PDCCH includes a P -RNTI 403/NO, the UE returns back to the sleep mode. If a decoded PDCCH includes a P -RNTI 403/YES, the user equipment reads 404 the corresponding paging message(s) on the DL-SCH in the data part of the sub frame. The data part of the sub frame is thus only read if there is a P -RNTI in the control part in order to performs demodulation, decoding and blind detection of PDCCHs using the definition of search spaces based on the CCE aggregation sizes…. Another variant to this embodiment is to define an alternative P-RNTI, here called Paging Continuation RNTI=PC-RNTI, as the indicator. Such an indicator would explicitly indicate the presence of paging messages in the data part of the current sub frame (which is the same function as the conventional P-RNTI) but will also explicitly indicate that the next sub frame contains a continuation of the paging messages (herein it’s considered same as determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) and determining, based on an identifier of the user equipment, that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user).

Applicant Argument:
          The prior art(s) failed to teach or suggest plurality of PDCCH and determining, based on an identifier of the user equipment, Prior art(s) failed to teach or suggest plurality of PDCCH and determining, based on an identifier of the user equipment, a starting CCE location for the relevant group subset…..

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0007, 0034] fig. 1, 6) of Lindoff, for example, in at least one embodiment, "message format" may be understood as the combination of a DCI format, a CCE aggregation level, and a CCE starting position (herein considered same as the a starting CCE location for the relevant group subset).
In addition, the Examiner would like to draw attention to (fig. 8-9, [0041-0085]) of Chun, for example; [0070] in the following description, it is assumed that a RNTI is used as an identifier for identifying to which terminal control information is provided. In addition, it is assumed that the RNTI with which a CRC is masked in the control information is transmitted. herein it’s considered same as determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH) and determining, based on an identifier of the user equipment, that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by the user).

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415